DISMISS; and Opinion Filed January 25, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00803-CV

                               ROBERT BARNES, Appellant
                                         V.
                              STREETLANE HOMES, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03132-B

                             MEMORANDUM OPINION
                         Before Justices Schenck, Reichek, and Nowell
                                  Opinion by Justice Reichek
       Appellant’s brief has not been filed despite appellant being cautioned that failure to file the

brief by December 10, 2018 would result in dismissal of the appeal. See TEX. R. APP. P. 38.8(a)(1).

Accordingly, we dismiss the appeal. See id. 38.8(a)(1); 42.3(b),(c).




                                                   /Amanda L. Reichek/
                                                   AMANDA L. REICHEK
                                                   JUSTICE


180803F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ROBERT BARNES, Appellant                          On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
 No. 05-18-00803-CV        V.                      Trial Court Cause No. CC-18-03132-B.
                                                   Opinion delivered by Justice Reichek,
 STREETLANE HOMES, Appellee                        Justices Schenck and Nowell participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 25th day of January 2019.




                                             –2–